DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 05/23/2022, with respect to the 103 rejections of 1-16 have been fully considered and are persuasive.  The 103 rejections of claims 1-16 has been withdrawn. 
The amendments to claim 3 successfully overcome the previous 112b rejection
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a system/method for generating a predefined electrical signals in an MRI scanner located inside a shielded MRI room the system comprising: - a control unit to be located outside the MRI room for generating an electrical signal, - an electrical to optical converter to be located outside the MRI room for converting said electrical signal to a corresponding optical signal, - an optical transmitting element for transmitting the optical signal into the MRI room, and - an optical to electrical converter for converting the optical signal to said predefined electrical signal for electrical stimulation of the subject during magnetic resonance imaging, said optical to electrical converter configured for 1) being located inside the MRI room, and 2) operation during magnetic resonance imaging. The closest art found applied, see the office action filed 2/22/2022 fails to teach the system for communicating and generating an electrical stimulation signals within an MRI, comprising an optical to electrical converter for converting the optical signal to an electrical signal for electrical stimulation of the subject during magnetic resonance imaging. Stancer teaches that the device has a first and second MRI safe mode wherein the device is capable of stimulating the user but not capable of receiving a signal from outside the MRI shielded room to generate the signal. Instead Stancer only teaches the device is ca[able of sending signals from the device sensors to an external source, not the reverse. Bammer teaches an optical to electrical communication system, however it is drawn to controlling a camera within an MRI shielded room and does not generate an electrical stimulation signals to stimulate a patient and therefore there is no clear motivation or reason to combine as pointed to by the applicant in the remarks filed 05/23/2022.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792